Citation Nr: 1108538	
Decision Date: 03/03/11    Archive Date: 03/17/11	

DOCKET NO.  02-14 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for chronic arthritis.

3.  Entitlement to service connection for a bilateral foot disorder, to include cellulitis of the feet.

4.  Entitlement to service connection for a chronic back disorder.

5.  Entitlement to service connection for a chronic neck disorder.

6.  Entitlement to service connection for a bilateral hip disorder.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a defective artificial urinary sphincter. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to July 1973.

This case was previously before the Board of Veterans' Appeals (Board) in May 2003 at which time it was remanded for procedural and substantive purposes.  In a decision dated in July 2008, the Board denied entitlement to service connection for all the disabilities at issue except for the 1151 question pertaining to the artificial urinary sphincter.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2010 Memorandum decision, the Court set aside the July 2008 decision and remanded the case, pursuant to the provisions of 38 U.S.C.A. § 7252 (a) (West 2002) for compliance with the instructions contained in the Memorandum.  

For reasons which will be set forth below, the issues are REMANDED to the RO for further development.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to service connection for the disabilities at issue.  When the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Under the Veterans Claims Assistance Act of 2000, the Board finds that the Veteran meets the criteria for obtaining a medical examination to clarify both the nature and etiology of his claimed disabilities.  See 38 U.S.C.A. § 5103A; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's accredited representative asks that the claim for disability compensation for the residuals of an artificial sphincter be remanded for an examination.  

In view of the foregoing, the Board believes that further development is in order and the case is REMANDED for the following:  

1.  All VA medical records from the North Texas VA Health Care System since June 2009 should be obtained and associated with the claims file.  

2.  The Veteran should be contacted and asked to indicate whether any physician has ever informed him that any current hepatitis C, arthritis, bilateral foot disability, back disability, neck disability, and/or hip difficulties is or are causally related to his military service.  The Veteran should provide specific names and addresses of such individuals.  Any health care professionals indicated should be contacted, and after obtaining the necessary authorization for release of information, each should be asked to provide reports of treatment and/or evaluation for the claimed disabilities.

3.  The Veteran should be accorded an examination by a physician knowledgeable in orthopedics for the purpose of determining whether there is a causal nexus between any current foot, back, neck, and/or hip disability and the Veteran's active military service between 197 and 1973.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities associated with the various joints found to be present should be diagnosed.  The examiner should provide an opinion as to whether it is more likely than not (that is, probability greater than 50 percent), or less likely as not (that is, probability of less than 50 percent), the Veteran has any current arthritis, bilateral foot disorder, back disorder, neck disorder, and/or bilateral hip disorder that had its origin in service or is in any way related to his active service.  Any opinion expressed must be supported by complete rationale.  If the examiner is not able to provide the requested opinion without resort to speculation, this should be so stated and he or she must discuss why such an opinion is not possible.  

4.  The Veteran should also be accorded an examination by a physician knowledgeable in hepatology for the purpose of determining whether there is a causal nexus between any current hepatitis C and the Veteran's active military service.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted.  The examiner should provide an opinion as to whether it is more likely than not, at least as likely as not, or less likely than not that any currently diagnosed hepatitis C had its origin in service or is in any way related to the Veteran's active service.  The physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  Any opinion expressed must be supported by a complete rationale.  If the examiner is not able to provide the requested opinion without resort to speculation, this should be so stated and he or she must discuss why such an opinion is not possible.  

5.  The Veteran should be examined by a physician knowledgeable in genitourinary disorders for the purpose of determining the current nature and extent of impairment attributable to the artificial urinary sphincter and opining as to whether the treatment the Veteran received from VA was negligent, careless, involved a lack of proper skill, stemmed from an error in judgment, or other instance of fault on the part of VA, or was not reasonably foreseeable.

6.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and be afforded the appropriate time period in which to respond.  

Then, the case should be returned to the Board, if otherwise in order.  The Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

